OPINION ON REHEARING.
(91 Pac. 73.)

Per Curiam:

On rehearing our attention has been specially called to the absence of any testimony showing that at and prior to the sale of the horse Grubel by his acts estopped himself from asserting ownership. It appears from the evidence to be undisputed that Grubel was the owner and Dysert his agent to sell the horse. It was agreed between Grubel and Dysert that the horse should be placed in the possession of Busehe, who was to use it, and who might buy it. Therefore, the fact that Grubel frequently saw Busehe in the possession of the horse could not of itself estop Grubel; and if, as it appears, he never learned of the sale until months after it was consummated his acts then could not estop him, because Busehe did not purchase on the strength of what Grubel said or did after the sale, and was not prejudiced thereby. Moreover, an agent with authority to sell has only the implied power to sell for cash, and it is undisputed that Busehe paid no cash but merely surrendered to the agent, Dysert, a note which he held against Dysert. It is well settled that a sale *823under such circumstances passes no title as against the owner.
“Where an agent, as such, having a general authority to sell, transfers his principal’s goods to a third party in payment of his (the agent’s) debt, the principal may, as a general rule, recover from the third party the goods so transferred, or the value thereof.” (1 A. & E. Encycl. of L. 1174. See, also, 2 Mechem, Sales, § 1455.)
It was said in Barnard et al. v. Campbell et al., 55 N. Y. 456, 14 Am. Rep. 289:
“Two things must concur to create an estoppel by which an owner is prevented from asserting title to, and is deprived of, his property by the act of a third person without his assent: (1) The owner must have clothed the person assuming to dispose of the property with the apparent title to, or authority to dispose of, it. (2) The person alleging the estoppel must have acted and parted with value upon the faith of such apparent ownership or authority, so that he will be the loser if the appearances to which he trusted are not real.” (Syllabus.)
The instructions complained of were not based upon the evidence, and, besides, ignored the principle of law applying to a case where the purchaser in dealing with an agent parts with nothing of value but merely exchanges for the property of the principal the agent’s own debt.
The cause is reversed and remanded for another trial.